                              Case 14-50333-btb      Doc 433     Entered 11/30/18 11:43:42        Page 1 of 4



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6                           UNITED STATES BANKRUPTCY COURT
                          7                                      DISTRICT OF NEVADA
                          8
                          9    IN RE:                                         CASE NO.      BK-N-14-50333-BTB
                        10     ANTHONY THOMAS and                             CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,
                        11                                                    (Jointly Administered)
                               AT EMERALD, LLC,                               CHAPTER 7
                        12
                                               Debtors.                       MOTION FOR ORDER CONFIRMING
                        13                                                    SALE BY AUCTION; REQUEST FOR
                                                                              APPROVAL OF PAYMENT OF
                        14                                                    COMMISSION TO STREMMEL
                                                                              AUCTIONS
                        15
                                                                              Hearing Date:    January 8, 2019
                        16                                               /    Hearing Time:    2:00 p.m.
                        17              Jeri Coppa-Knudson (“Trustee”), requests the Court enter an Order Confirming Sale
                        18     Of Estate Asset by auction for $21,500 to purchaser Jennifer Jodoin. The Trustee also
                        19     requests approval of a commission to Stremmel Auctions, Inc. in the amount of $3,225 and
                        20     reimbursement of costs of $1,231. This Trustee’s Sale Motion is made in accordance with
                        21     § 363(b)(1) and F.R.Bankr.P. 6004 and 9014 and is supported by the separately filed
                        22     Declaration of Hudson Stremmel. The Trustee also requests the Court take judicial notice of
                        23     the papers and pleadings on file in these jointly administered cases.
                        24                                                   FACTS
                        25              1.     These jointly administered cases were filed as chapter 11 cases on March 4,
                        26     2014.
                        27              2.     Schedule B of the Schedules of Assets and Liabilities (“Schedules”), filed by
                        28     AT Emerald listed “one emerald” valued at $200,000,000, stated to be based upon an
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-btb      Doc 433      Entered 11/30/18 11:43:42      Page 2 of 4



                          1    appraisal. DE 1, page 9 of 32.
                          2           3.      On April 30, 2014, the United States Trustee (“UST”), filed a Motion
                          3    Convert To Chapter 7. DE 27.
                          4           4.       On June 23, 2014, the Debtors filed a Motion to Sell Assets Free And Clear
                          5    Of Liens And Motion To File Purchase And Sale Agreement Under Seal (“Debtors’ Sale
                          6    Motion”). DE 40. In that Motion, the Debtors described the asset to be sold as “[A] certain
                          7    21,000 carat emerald matrix (the “Emerald”). The Emerald is currently located at Sarasota
                          8    Vault, 640 South Washington Blvd., Ste. 125, Sarasota, Florida, 34236.”
                          9           5.      The Debtors’ Sale Motion and related papers were withdrawn from the
                        10     docket by the Debtors and no hearing was ever conducted.
                        11            6.      The jointly administered cases were converted to chapter 7 by Order entered
                        12     August 29, 2014. DE 57. Trustee Coppa-Knudson was appointed to administer the cases.
                        13            7.      On October 2, 2014, the Court approved an administrative expense in the
                        14     amount of $1,500 advanced by the Beach Living Trust, to enable the Trustee to travel to
                        15     Florida to inspect the Emerald. DE 76. The Trustee traveled to Florida and subsequently
                        16     brought the Emerald to Reno, Nevada.
                        17            8.      The Trustee has performed substantial due diligence in her efforts to locate a
                        18     possible purchaser for the Emerald. Because of the uniqueness of the Emerald, the Trustee
                        19     considered unconventional methods for marketing the Emerald; for example, a conference
                        20     was held with Overstock.com because of its wide-ranging market presence. However, an
                        21     arrangement could not be reached because Overstock.com requested a very substantial
                        22     marketing expense guarantee, regardless of any success. As the estate is administratively
                        23     insolvent, no such guarantee was feasible. The Trustee also contacted numerous gemstone
                        24     exhibitors and similar outlets for possible interest.
                        25            9.      Ultimately, on October 16, 2017, the Trustee filed her Application To
                        26     Employ Stremmel Auctions, Inc. (“Stremmel”). DE 347. On October 17, the Court entered
                        27     its Order approving Stremmel’s employment. DE 348.
                        28            10.     Stremmel conducted an auction process via the online platform HiBid.
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                               2
                              Case 14-50333-btb      Doc 433      Entered 11/30/18 11:43:42        Page 3 of 4



                          1    Bidding was accessible beginning on October 30, 2018 until November 15, 2018. Bidding
                          2    concluded at 10:00 am PST and the soft close method was utilized. During that time there
                          3    were 1,408 views, 18 watches, 5 registered bidders and several absentee bids were fielded.
                          4           11.     On November 15, 2018, bidding for the online auction closed with the
                          5    highest bid at $21,500.
                          6           12.     By this Trustee’s Sale Motion, she is requesting an order confirming the
                          7    auction price of $21,500 offered by purchaser Jennifer Jodoin.
                          8                                       LEGAL DISCUSSION
                          9           Sales of estate assets, other than in the ordinary course of business, are governed by
                        10     § 363(b) and F.R.Bankr.P. 6004. Notice of hearing on a sale is required.
                        11            Such use, sale or lease must be based upon a debtor’s sound business judgment. The
                                      business judgment rule “is a presumption that in making a business decision the
                        12            directors of a corporation acted on an informed basis, in good faith and in the honest
                                      belief that the action was in the best interests of the company.” In re Integrated
                        13            Resources, Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van
                                      Gorkom, 488 A.2d 858, 872 (Del. 1985)). In connection with decisions related to the
                        14            use of leases to maximize value of the estate, courts show deference to a debtor’s
                                      sound business decisions. In re Ernst Home Ctr., Inc., 209 B.R. 974, 980 (Bankr.
                        15            W.D. Wash. 1997).
                        16     In re Station Casinos, Inc., 2010 Bankr. LEXIS 5447, *7. The business judgment test
                        17     applies equally to chapter 7 trustees.
                        18            Here, the estate owns a unique, one-of-a-kind asset with no readily identifiable
                        19     market. In light of the fact that the jointly administered estates are administratively
                        20     insolvent and, with the limitation of trying to locate likely purchasers, the Trustee and
                        21     Stremmel have utilized the tools generally available to them to locate a purchaser.
                        22            The Trustee believes and represents that Jennifer Jodoin is a good faith purchaser for
                        23     value and further believes Jennifer Jodoin is entitled to the safe harbor protection of
                        24     § 363(m).
                        25            The Trustee also requests authority to pay Stremmel Auctions a commission in the
                        26     amount of $3,225 together with $1,231 as reimbursement for out-of-pocket expenditures.
                        27                                              CONCLUSION
                        28            Based upon the forgoing, the Trustee requests an order confirming the auction sale
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                              3
                              Case 14-50333-btb     Doc 433     Entered 11/30/18 11:43:42       Page 4 of 4



                          1    price of $21,500 to purchaser Jennifer Jodoin. The Trustee also requests authority to pay
                          2    Stremmel Auctions, Inc. $3,225 as a commission for the sale, together with $1,231 as
                          3    reimbursement for out-of-pocket expenditures.
                          4           DATED: November 29, 2018.
                          5                                                HARTMAN & HARTMAN
                          6
                                                                           /S/ Jeffrey L. Hartman
                          7                                                Jeffrey L. Hartman, Esq., for
                                                                           Trustee Jeri Coppa-Knudson
                          8
                          9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            4
